                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                         Case No. 17-cr-168-pp
      v.

ROMELL LEWIS,

                  Defendant.
______________________________________________________________________________
 ORDER ADOPTING JUDGE DUFFIN’S RECOMMENDATION (DKT. NOS. 30-
   31), DENYING MOTION TO SUPPRESS EVIDENCE (DKT. NO. 17) AND
       DENYING MOTION TO SUPPRESS STATEMENTS (DKT. NO. 18)
______________________________________________________________________________

      The defendant objects to Magistrate Judge Duffin’s recommendation that

the court deny the defendant’s motion to suppress evidence. Dkt. Nos. 30-31,

34. Unfortunately, the parties have interacted with each other in such a way

that the issue before this court is different from the issue that was before

Judge Duffin. The court could send the case back to Judge Duffin, to give him

the opportunity to consider the full facts—an opportunity he did not have when

he issued his report and recommendation. For efficiency’s sake, the court will

not do that; it reluctantly accepts the defendant’s invitation to consider de novo

the facts that were not before Judge Duffin. Even considering those facts, the

court will deny the motion.

I.    Facts

      The grand jury indicted the defendant on October 3, 2017, charging that

on August 14, 2017, the defendant (1) possessed firearms despite having been


                                        1
previously convicted of a felony, (2) possessed with intent to distribute

marijuana, and (3) possessed the firearms in furtherance of the drug trafficking

offense. Dkt. No. 1.

      Local police found the evidence that gave rise to the charges during the

execution of a search warrant issued on August 10, 2017 by the Milwaukee

County Circuit Court. Dkt. No. 17-1 at 1. The search warrant authorized

officers to search a residence at 2947 North 24th Place in Milwaukee. Id. at 1.

Milwaukee Police Officer Rodolfo Ayala prepared the affidavit in support of the

application for the warrant based on information from “a reliable registered

confidential informant.” Id. at ¶5. Ayala stated his belief that the informant was

credible, “because the confidential informant has been extensively questioned

by affiant and federal law enforcement officials” about individuals involved in

drug trafficking and guns. Id. at ¶8. Ayala explained that the informant had

provided details about drug trafficking organizations that had proven reliable,

and that had led to a search warrant in another case which resulted in an

arrest, prosecution and conviction (with the arrested individual being where the

informant had said that person would be). Id.

      Ayala explained that the informant had contacted him and told him that

within the previous fourteen days, the informant had been inside a residence at

2947 North 24th Place in Milwaukee and had seen a firearm. Id. at 3, ¶11. The

informant said the gun belonged to “Mel,” and that the informant believed “Mel”

was a convicted felon who couldn’t have a gun. Id. The informant also said that

“Mel” sold marijuana—the informant had seen “Mel” weighing and packaging

                                        2
marijuana in the week before the informant talked to Ayala. Id. The informant

indicated that “Mel” had been selling “high levels” of marijuana daily for six to

nine months, and that “Mel” stored the marijuana at the 2947 North 24th Place

address. Id.

       Based on this information, Ayala searched the Milwaukee Police

Department’s arrest database, and determined that “Mel” was the defendant;

Ayala got a booking photograph of the defendant. Id. at ¶12. Ayala showed the

photo to the informant, who confirmed that the defendant was the person

he/she had seen at the 2947 North 24th Place address. Id. Ayala then checked

the Wisconsin Department of Motor Vehicles records, and learned that as of

January 2017, the defendant had listed his address as 2947 North 24th Place.

Id. at ¶13. Ayala also searched the Wisconsin Circuit Court Access Program

(“CCAP”) and confirmed that the defendant had a prior felony conviction and

was prohibited from possessing firearms. Id. at 4, ¶14.

II.    Procedural Background

       The defendant first appeared in federal court on June 18, 2018 for his

arraignment and plea. Dkt. No. 4. The minutes of that hearing reflect that the

government intended to comply with the “open file policy”1—under which the

government must turn over certain discovery to defendants without the

defendants having to request it—and that the discovery would be available at




1The government follows that policy in most cases; it is memorialized in the
Eastern District’s Criminal Local Rules, Rule 12(a)(3).
                                        3
the end of the week (by June 22, 2018). Id. Judge Duffin later ordered the

parties to file pretrial motions by July 25, 2018. Dkt. No. 15.

      On July 25, the defendant filed three motions. The first motion asked the

court to suppress any evidence obtained from the execution of the warrant—

the guns and drugs seized from the residence at 2947 North 24th Place on

August 14, 2017. Dkt. No. 17. The second asked the court to suppress the

defendant’s post-arrest statement. Dkt. No. 18. The third motion, captioned

“Defendant’s Motion for Immediate Disclosure of Giglio Information Regarding

Confidential Informant,” asked the court to “order the immediate production of

Giglio information regarding the confidential informant who provided the

information upon which the challenged search warrant in this case rests.” Dkt.

No. 19. (The “Giglio” referenced in the motion is the Supreme Court’s decision

in Giglio v. United States, 405 U.S. 150 (1972), in which the court held that

“[w]hen the ‘reliability of a given witness may well be determinative of guilt or

innocence,’ nondisclosure of evidence affecting credibility falls within th[e]

general rule [that the nondisclosure justifies a new trial].” Id. at 154 (quoting

Napue v. Illinois, 360 U.S. 264, 269 (1959)).

      On August 24, 2018, Judge Duffin denied the third motion for

“immediate production of Giglio information” and recommended that this court

deny the two motions to suppress. Dkt. Nos. 30-31. The defendant objected to

one of Judge Duffin’s recommendations—the recommendation that this court

deny the defendant’s motion to suppress the evidence seized during the




                                         4
execution of the search warrant.2 Dkt. No. 34. Relevant to the court’s

consideration of that objection is the defendant’s decision to file a motion for

early disclosure of Giglio information, as the court will explain.

III.   Relationship of Giglio Motion to Objection

       The defendant asked Judge Duffin to suppress the evidence recovered

during the execution of the search warrant because “the affidavit supporting

the warrant rested entirely on the informant’s report, a circumstance

insufficient in this case to establish the probable cause necessary to the

issuance of a warrant.” Dkt. No. 17 at 2. He argued that “[m]issing from the

affidavit is any depiction of the informant’s background (e.g., criminal history,

to include possible crimes of dishonesty) or motivation (i.e., benefits offered to

the informant in exchange for his provision of information).” Id. at 3. In a

footnote, the defendant observed that while the informant had told Ayala that

he/she “knew” the gun that he/she had seen belonged to “Mel,” the affidavit

did not indicate how the informant had known that fact. Id. at n.1. In yet

another footnote, the defendant informed Judge Duffin that, “[i]n a separate

motion, [the defendant] invoke[d] Giglio v. United States, 405 U.S. 150 (1972),

in asking this Court to order the immediate disclosure of information relating

to the informant’s credibility.” Id. at n.2.



2The defendant indicated in a footnote in his objection that he was not
challenging Judge Duffin’s recommendation that this court deny the
defendant’s motion to suppress his post-arrest statements, but stated that “the
post-arrest statement constitutes fruit of the challenged search and remains
subject to suppression based on [the defendant’s] Fourth Amendment motion.”
Dkt. No. 34 at 1 n.1.
                                          5
      The separate motion under Giglio reiterated the defendant’s claim that

“the informant’s report, alone, failed to establish probable cause supporting the

search warrant.” Dkt. No. 19 at 1. The motion indicated that the defendant was

asking for the informant’s criminal history and his/her motivation for working

for law enforcement. Id. at 2. The defendant alleged that this information had

been “withheld” from the Milwaukee County court commissioner who had

issued the warrant, and that the information was relevant to Judge Duffin’s

“task of adjudicating [the defendant’s] challenge to a warrant resting entirely on

the informant’s word.” Id. The defendant argued that he could not obtain this

information on his own, given that Roviaro v. United States, 353 U.S. 53 (1957)

allows the government to keep confidential an informant’s identity. Id.

      The defendant argued that Judge Duffin should find that the search

warrant was deficient because it was based on an affidavit that did not contain

enough information, and he asked Judge Duffin to require the government to

provide him with that information. He made these two requests on July 25,

2017—over a month after the time minutes from the arraignment and plea

indicate discovery was to become available. Neither motion indicates whether

the defendant asked the government for the information about the informant

before he filed his motions. Neither motion asked Judge Duffin to defer ruling

on the motion to suppress until the defendant could obtain and review the

information he’d requested in the Giglio motion. In other words, the defendant

asserted that Judge Duffin needed the information requested in the Giglio

motion to rule on the motion to suppress, but based the motion to suppress on

                                        6
the fact that that same information was not available to the Milwaukee County

commissioner who issued the warrant.

      In his reply brief in support of the motion to suppress, the defendant

stated that production of the material he’d requested in the Giglio motion “now

is necessary for this Court’s consideration of what the affiant omitted from the

affidavit as it relates to the validity of the government’s assertion of the good-

faith exception’s applicability.” Dkt. No. 28 at 3. The “affiant” was Officer Ayala.

It is not clear to the court whether the defendant was arguing that the

information about the informant’s criminal history and motive for cooperating

were necessary to Judge Duffin’s consideration of Ayala’s integrity, or

necessary to consideration of the informant’s integrity.

      Judge Duffin denied the Giglio motion, dkt. no. 31, and construed the

defendant’s argument as an argument that Ayala “may have been dishonest or

reckless in preparing the affidavit because he failed to include any negative

information about the informant.” Id. at 8. Noting that the defendant had not

shown that Ayala knowingly, or with reckless disregard, misled the issuing

court commissioner, Judge Duffin said that the defendant “seeks discovery in

the hope that it will uncover material information that was not included in the

affidavit.” Id. at 11. Judge Duffin characterized this as “a fishing expedition

into what might have been omitted from the affidavit,” and noted that the only

authority the defendant had cited was Giglio. Id. Judge Duffin pointed out that

Giglio requires the government to disclose information affecting the credibility

of someone only if that someone is going to be a witness at trial. Id. (citing

                                         7
United States v. Silva, 71 F.3d 667, 670-71 (7th Cir. 1995)). Judge Duffin also

was not persuaded that the defendant was entitled to the information he’d

requested about the informant’s background, stating that the defendant had

“offer[ed] no reason for concluding that ordering the government to disclose the

information he seeks” was likely to result in a showing that Ayala had

deliberately withheld material information from the issuing commissioner. Id.

at 11-12. The defendant subsequently objected to Judge Duffin’s

recommendation regarding the motion to suppress.

      The government’s response to the defendant’s objection reveals that

sometime between August 24, 2018 (when Judge Duffin issued his

recommendation) and October 8, 2018 (the day the government filed its

objection), the government “provided the defense counsel with the informant’s

criminal record and motivation for cooperating with law enforcement.” Dkt. No.

38 at 6-7. The government summarized the information it provided to the

defendant about the informant—the informant had felony convictions

(including possession with intent to distribute cocaine, possession with intent

to distribute marijuana, operating a vehicle without consent and

manufacturing/delivery of marijuana), and the informant was cooperating “in

exchange for consideration in a firearms case.” Id. at 7. The government went

on to argue that had that information been provided to the Milwaukee County

court commissioner, it would not have “undermine[d]” the commissioner’s

decision to issue the warrant. Id. The government posited that the

commissioner probably assumed the informant was getting some benefit for

                                       8
his/her cooperation, and stated that there were other cases in which judges

had not required the informant’s criminal history or motivation to determine

whether there was probable cause to issue a warrant. Id. at 7-9.

      The defendant filed a reply, stating that with the government’s disclosure

of the informant’s “baggage,” the record was “complete.” Dkt. No. 39 at 1-2. He

then discussed the impact of the newly-disclosed information on a probable

cause determination. Id. at 2-5.

      Assuming that the recently-disclosed information about the informant

was critical in making a probable cause determination, the procedural posture

in which the case comes to this court is a bit frustrating. This district’s local

rules include a procedure which, had the defense followed it, likely would have

avoided the situation in which we find ourselves: the fact that this court has

information that Judge Duffin did not have. Criminal L.R. 16(b) allows parties

to file motions to compel discovery or inspection. It requires that the moving

party provide a written statement that the movant has conferred or attempted

to confer with the party failing to make the disclosure to try to resolve the issue

without involving the court. It requires the moving party to state the date and

time of any such conference, and to identify all the people who participated.

      Because the defendant believed that the information about the informant

was critical to Judge Duffin’s probable cause determination, one wonders why

he did not file a Rule 16(b) motion to compel. In such a motion, he could have

informed Judge Duffin that he believed he had the basis for a motion to

suppress, but that he needed the information on the informant before he could

                                         9
decide whether such a motion was warranted. He could have asked for an

extension of time to file the motion to suppress, and filed the motion after the

government produced the information it since has produced. Judge Duffin then

would have had before him everything the defense argues he needed to make a

thorough ruling, and this court would not be in the position of either returning

the case to Judge Duffin or making a decision on the Fourth Amendment issue

in what amounts to the first instance.

      One also wonders why the government did not provide the requested

information until after Judge Duffin had issued his report and

recommendation. The government knew from the time the defendant filed the

motion what the defendant was seeking, but did not turn it over until weeks

later. The court does not know whether the defense requested the information

before filing the Giglio motion; if so, the government had even more time to

disclose the information.

IV.   Motion to Suppress

      Rather than delay the process longer than it already has been, the court

will decide the motion based on both the evidence before Judge Duffin and the

evidence to which the parties refer in their subsequent pleadings. Under Fed.

R. Crim. P. 72(b)(3), the district court must “determine de novo any part of the

magistrate judge’s disposition that has been properly objected to.” If no

objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error. Johnson v. Zema Sys. Corp., 170




                                         10
F.3d 734, 739 (7th Cir. 1999). The district judge may accept the magistrate

judge’s recommendation, reject it or modify it. 28 U.S.C. §636(b)(1).

      The defendant does not challenge the recommendation to deny his

motion to suppress statements. Dkt. No. 18. Rather, he objects to the portion

of the recommendation denying his motion to suppress evidence obtained in

violation of the Fourth Amendment. Dkt. No. 17. In his objection, the defendant

argues that if the only issue in the case was the fact that a different judge

might have questioned whether there was probable cause to issue the search

warrant, “the magistrate judge’s recommendation . . . would have firm footing

in its findings that the warrant issued upon probable cause, if only barely, and

additionally, that the Leon good-faith exception applies.” Dkt. No. 34 at 2. The

defendant argues, however, that Ayala “omitted information regarding the

informant’s criminal history, circumstances speaking to his/her credibility and

motivations.” Id.

      At the time he filed his objection, the defendant still did not have the

information about the informant, and he made a point of arguing that Judge

Duffin did not give him a “fair shake” by denying the Giglio motion (despite

conceding that filing a Giglio motion wasn’t actually the correct procedure to

use for what he wanted)3 and using that denial as a basis for denying the

motion to suppress. Id. at 4-5. By the time he filed his reply in support of his


3 In a footnote in his objection, the defendant stated, “With the benefit of
hindsight, the defense regrets captioning its motion seeking information
omitted from the affidavit as a request for ‘Giglio information.’ That allowed the
magistrate judge to focus on Giglio being a trial right, meaning that Lewis’
request is premature.” Dkt. No. 34 at 3 n.2.
                                        11
objection, the defendant had the “concealed” or “omitted” information, and

argued that this court should “revisit the finding of ‘borderline’ probable cause

through the lens of the informant’s four prior felonies and the impeachable

character for truthfulness to which those four felonies speak.” Dkt. No. 39 at 3-

4.

      The court is not as convinced as the defendant that had the court

commissioner known that the informant had four felony convictions—three for

distributing drugs—the commissioner would have made a different decision. It

is true that the fact that someone has been convicted of a felony can shed light

on his or her credibility. But as anyone who has practiced criminal law knows,

people who have not been involved in drug trafficking rarely have inside

information about people who are involved in drug trafficking. The fact that the

informant had three prior drug trafficking convictions may well have reinforced

the affiant’s arguments to the commissioner that the informant was reliable.

The convictions might well have shown that the informant had reason to know

whereof he/she spoke. It is possible that a judge might be skeptical of an

informant who had no prior drug convictions and no history of drug trafficking,

but claimed to know details of drug trafficking by other people. This court

might look at the issue differently if the informant had four prior convictions

for, say, obstruction or fraud. But it seems unlikely to this court that a court

commissioner would be shocked or more skeptical about an informant’s

reliability upon learning that the informant who provided information about

drug trafficking in fact had prior convictions for drug trafficking.

                                        12
      The same is true of the fact that the informant was cooperating in

exchange for what he/she hoped would be leniency in a gun case. Setting aside

concerned citizens or victims who provide information, it is the norm for an

informant to expect something in return for his/her cooperation. And the fact

that the informant was facing a gun charge again gave him/her reason to have

access to information about the defendant having gun.

      Further, even if the commissioner had had concerns about the

informant’s credibility based solely on the prior convictions, the commissioner

had other information. The commissioner also knew that agents had

questioned the informant extensively about drug and gun activity, and that the

informant had provided reliable information in another case—information

which had resulted in an arrest and subsequent conviction. The defendant

ignores this information, which corroborated the informant’s reliability.

      The defendant makes no mention in his reply in support of the objection

of United States v. Leon, 468 U.S. 897 (1984). Judge Duffin relied on Leon

when he concluded that even if the evidence supporting probable cause was

thin, the agents executing the warrant relied on it in good faith. The defendant

has not pointed to any information to the contrary. While he has repeatedly

asserted that Ayala “omitted” or “concealed” information from the court

commissioner, he has not identified any evidence that Ayala deliberately hid

problematic evidence from the commissioner. See Leon, 468 U.S. at 922

(“Suppression therefore remains an appropriate remedy if the magistrate or

judge in issuing a warrant was misled by information in an affidavit that the

                                       13
affiant knew was false or would have known was false except for his reckless

disregard of the truth.” (Emphasis added.) Nor has he pointed to any evidence

that the officers who executed the warrant did not “act[] in the objectively

reasonable belief that their conduct did not violate the Fourth Amendment.” Id.

at 918.

      Judge Duffin also found that the defendant had not met the

requirements for a hearing on the validity of the affidavit under Franks v.

Delaware, 438 U.S. 154 (1978). This court agrees. The Franks court

emphasized that a warrant is entitled to a presumption of validity. Id. at 171.

To “mandate an evidentiary hearing, the challenger’s attack must be more than

conclusory and must be supported by more than a mere desire to cross-

examine.” Id. The defendant must make “allegations of deliberate falsehood or

reckless disregard for the truth, and those allegations must be accompanied by

an offer of proof,” specifying the part of the affidavit that the defendant alleges

is false and including a “statement of supporting reasons.” Id. The defendant’s

statements that Ayala “omitted” or “concealed” the informant’s background,

without more, are just unsupported allegations.

V.    Conclusion

      The court OVERRULES the defendant’s objections to Judge Duffin’s

recommendation. Dkt. No. 34.

      The court ADOPTS Judge Duffin’s recommendation. Dkt. Nos. 30-31.

      The court DENIES the defendant’s motion to suppress evidence. Dkt. No.

17.

                                         14
     The court DENIES the defendant’s motion to suppress statements. Dkt.

No. 18.

     The court’s staff will contact the parties to select a date for a hearing to

discuss scheduling.

     Dated in Milwaukee, Wisconsin this 26th day of November, 2018.

                                     BY THE COURT:


                                     __________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                       15
